462 So.2d 511 (1985)
MIAMI ELEVATOR COMPANY, Appellant,
v.
LA CONCHA MOTOR INN, Appellee.
No. 84-655.
District Court of Appeal of Florida, Third District.
January 2, 1985.
Rehearing Denied February 8, 1985.
Schwartz & Hasty and Ann Thomas and G.J. Godfrey, Miami, for appellant.
Wicker, Smith, Blomqvist, Tutan, O'Hara, McCoy, Graham & Lane and Shelley H. Leinicke, Miami, for appellee.
Before NESBITT, BASKIN and FERGUSON, JJ.
BASKIN, Judge.
This is an appeal from a final summary judgment in favor of La Concha Motor Inn [La Concha] on the third-party claim by Miami Elevator Company [Miami Elevator] for common law indemnity arising out of a wrongful death action brought on behalf of a La Concha employee who fell down an empty elevator shaft to his death. The lawsuit was predicated upon the alleged negligence of Miami Elevator, which sought indemnification from La Concha. We affirm.
It is well-settled that a claim for common law indemnity lies only where fault or active negligence is not attributable to the party seeking indemnity. Houdaille Industries, Inc. v. Edwards, 374 So.2d 490 (Fla. 1979); Atlantic Coast Development Corp. v. Napoleon Steel Contractors, Inc., 385 So.2d 676 (Fla. 3d DCA 1980).
Because the active negligence by Miami Elevator demonstrated in the record precludes its claim for common law indemnity, we affirm the final summary judgment for La Concha.
Affirmed.